Robert L. Brown, Justice, concurring. I agree with the result in this case but for different reasons than those stated in the opinion. The circuit judge removed the mayor-council issue from the ballot on the stated basis that there was no statutory authority for calling a special election establishing six wards. The operative statute for changing a city-management government back to the aldermanic form is Ark. Code Ann. § 14-47-107 (1987). Part of that statute speaks of elections, such as we have here, of “all of the city officials who were subject to election in the city immediately prior to the date on which the city was organized under the management form of city government.” (Emphasis added.) Ark. Code Ann. § 14-47-107(e) (1987). Prior to Little Rock’s present structure of government, the city had a mayor-council form with aldermen elected from five wards. Now Little Rock has seven directors elected at large. I would interpret the statute to include aldermen as “city officials” in accord with the current number of directors which would permit their election, as the appellants request, with six elected by wards and one (the mayor) elected at large. Clearly, we cannot construe a statute to reach an impractical result. See Cotham v. State, 291 Ark. 401, 725 S.W.2d 548 (1987). If we limited the elections of aldermen to five wards as opposed to six, we might be foreclosing the possibility of ever returning to that form of government. That is a circumstance which the General Assembly never contemplated. Moreover, the mayor’s proclamation of July 1, 1992, calling for this special election, was in accord with the formal statutory requirements of Ark. Code Ann. § 14-47-107(c): ON THE QUESTION OF ORGANIZING THE CITY OF LITTLE ROCK UNDER THE ALDER-MANIC FORM OF GOVERNMENT (MAYOR AND COUNCIL); WHEREBY A MAYOR IS ELECTED AT LARGE BY A MAJORITY OF THE VOTERS; AND WHEREBY SIX WARDS WILL BE ESTABLISHED WITHIN THE CITY WITH TWO (2) COUNCIL POSITIONS PER WARD FOR the proposition to organize this City under the aldermanic form of government □ AGAINST the proposition to organize this City under the aldermanic form of government □ The circuit judge describes a different ballot title prepared by the Election Commission in his order, but the record itself does not contain that ballot title. The City of Little Rock, in its brief filed as amicus curiae, offers a different rationale for affirming the circuit judge, which I would adopt. We have held in a case where competing petitions were filed to change city government that it was the mayor’s duty to call the election on the first legal petition filed before him and not on the later petition. Knowlton v. Walton, 189 Ark. 901, 75 S.W.2d 811 (1934). The reasoning behind such a holding is obvious. Competing petitions on the same subject would be unduly confusing to the electorate. Moreover, if both petitions were successful at the polls, which would take precedence? Dual petitions would be cumbersome and invite litigation. Common sense militates in favor of placing only the first legally filed petition on the ballot. In this case that was the petition by the Fair Representation Campaign Committee. The circuit court reached the right result but for the wrong reason. Summers v. Chevrolet v. Yell County, 310 Ark. 1, 832 S.W.2d 486 (1992). Accordingly, I concur.